DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the boundary" in line 2 (should read “the area”).  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the localization object type" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konrardy et al (U.S. Patent 10,324,463).
Regarding claims 1 and 9, Konrardy teaches an apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions (Col. 11, line 55 to Col. 12, line 53; Figures 5-7), the computer program code instructions configured to, when executed, cause the apparatus to at least: receive an indication of an event having event data ("operating data" with "data from additional sources" including "vehicle accidents, collisions, or other loss events...hazardous events...occurrences of loss of control, hard braking or acceleration..., hard swerving..., or near collisions"); identify an area within which the event is estimated to occur or to have occurred ("the data received may be associated with geographic locations...indicated by geospatial coordinates..., relative location data..., or area indications")(Col. 35, lines 5-37); assign at least one object within the area an impact score ("risk levels") based on the event data (Col. 36, line 40 to Col. 37, line 30); identify at least one operational score ("scores") for at least one road link based on the impact score of the at least one object along the at least one road link (Col. 37, lines 31-67); and provide an indication of the operational score of the at least one road link to be delivered to at least one of an autonomous vehicle or an occupant thereof (Col. 38, lines 1-39).
Regarding claims 2 and 10, Konrardy discloses the invention of claims 1 and 9 as discussed above, and teaches that causing the apparatus to provide an indication of the operational score of the at least one road link to at least one of an autonomous vehicle or occupant thereof comprises causing the apparatus to: provide an indication of the operational score of the at least one road link to at least one of an autonomous vehicle or occupant thereof in response to a route of the autonomous vehicle traversing the at least one road link (Col. 38, lines 12-39; Col. 38, lines 56 to 67; Col. 42, line 48 to Col. 43, line 18).
Regarding claim 3 and 11, Konrardy discloses the invention of claims 2 and 10 as discussed above, and teaches that causing the apparatus to provide an indication of the operational score of the at least one road link to at least one of an autonomous vehicle or occupant thereof further comprises causing the apparatus to: provide an indication of autonomous vehicle control being reduced in response to an operational score below a predefined threshold (Col. 38, lines 16-26; Col. 39, lines 46-65; Col. 40, line 51 to Col. 41, line 42; Col. 42, lines 16-33 [See also Col. 45, line to Col. 46, line 3; Col. 47, lines 8-35]).
Regarding claims 4 and 12, Konrardy discloses the invention of claim 2 and 10 as discussed above, and teaches that causing the apparatus to provide an indication of the operational score of the at least one road link to at least one of an autonomous vehicle or occupant thereof further comprises causing the apparatus to: provide an indication of autonomous vehicle control ceasing before traversing the at least one road link (Col. 45, line to Col. 46, line 3; Col. 47, lines 8-35 [See also Col. 38, lines 16-26; Col. 39, lines 46-65; Col. 40, line 51 to Col. 41, line 42; Col. 42, line 16 to Col. 42, line 18]).
Regarding claims 5 and 13, Konrardy discloses the invention of claims 1 and 9 as discussed above, and teaches that causing the apparatus to assign at least one object within the area an impact score based on the event data comprises causing the apparatus to: identify a plurality of object types ("vehicle accidents, collisions, or other loss events...hazardous events...occurrences of loss of control, hard braking or acceleration..., hard swerving..., or near collisions")(Col. 35, lines 5-37); and assign the plurality of object types an impact score ("risk levels") based on the object type and the event data, wherein the event data comprises event type and event severity (Col. 36, line 40 to Col. 37, line 30; Col. 44, lines 17-49).
Regarding claim 6, Konrardy discloses the invention of claim 5 as discussed above, and teaches that causing the apparatus to assign the plurality of object types an impact score based on the object type and the event data comprises causing the apparatus to: assign the plurality of object types an impact score based on the object type and the event data from a relational database relating object type resiliency to event types and event severities (Col. 36, line 40 to Col. 37, line 30; Col. 44, lines 17-49).
Regarding claims 7 and 14, Konrardy discloses the invention of claims 1 and 9 as discussed above, and teaches that the apparatus is further caused to: receive, from sensor data (sensor data from subject vehicle and/or other vehicles) collected along the at least one road link, an observed impact score; and update an operational score for the at least one road link based on the observed impact score (Col. 35, lines 5-37; Col. 36, line 40 to Col. 37, line 30; Col. 44, lines 17-49; Col. 45, lines 3-28).
Regarding claims 8 and 15, Konrardy discloses the invention of claims 1 and 9 as discussed above, and teaches that the indication of the event is received from a weather information source, wherein the area within which the event is estimated to have occurred is received from the weather information source based on gathered weather data (Col. 35, lines 5-37; Col. 36, lines 50-66; Col. 40, lines 19-32; Col. 45, lines 11-15 and 57-67).
Regarding claim 16, the Konrardy discloses the invention of claim 9 as discussed above, and teaches that the impact score includes a probability ("likelihood") that the corresponding object is reliable for informing autonomous vehicle control (Col. 45, lines 44-56).
Regarding claim 17, Konrardy teaches receiving an indication of an event having event data ("operating data" with "data from additional sources" including "vehicle accidents, collisions, or other loss events...hazardous events...occurrences of loss of control, hard braking or acceleration..., hard swerving..., or near collisions")(Col. 35, lines 5-37); assigning at least one object at a location of the event an impact score ("risk levels" or "scores") based on estimated impact of the event (Col. 36, line 40 to Col. 37, line 30; Col. 37, lines 31-67); and providing an indication of a reduction in autonomous vehicle capability in response to the impact score of at least one object failing to satisfy a predetermined value (Col. 37, lines 31-67; Col. 38, lines 1-39; Col. 38, lines 16-26; Col. 39, lines 46-65; Col. 40, line 51 to Col. 41, line 42; Col. 42, lines 16-33 [See also Col. 45, line to Col. 46, line 3; Col. 47, lines 8-35])).
Regarding claim 18, Konrardy discloses the invention of claim 17 as discussed above, and teaches that the impact score comprises a probability ("likelihood") that the corresponding object is reliable for localization or control of an autonomous vehicle (Col. 45, lines 44-56).
Regarding claim 19, Konrardy discloses the invention of claim 17 as discussed above, and teaches that providing an indication of a reduction in autonomous vehicle capability in response to the impact score of at least one object failing to satisfy a predetermined value comprises providing a temporary indication of a reduction in autonomous vehicle capability associated with at least one road link associated with the at least one object in response to the impact score for the at least one object failing to satisfy the predetermined value (Col. 38, lines 16-26; Col. 39, lines 46-65; Col. 40, line 51 to Col. 41, line 42; Col. 42, lines 16-33 [See also Col. 45, line to Col. 46, line 3; Col. 47, lines 8-35])..
Regarding claim 20, Konrardy discloses the invention of claim 19 as discussed above, and teaches that providing the indication of a reduction in autonomous vehicle capability associated with the at least one road link to at least one device associated with a vehicle in response to the at least one device associated with the vehicle having a travel path including the at least one road link (Col. 38, lines 12-39; Col. 38, lines 56 to 67; Col. 42, line 48 to Col. 43, line 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747